                                     UNITED STATES DISTRICT COURT
                                                 for the
                                  EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Jerry Lee Griffith                                                          Docket No. 5:04-CR-347-2BO

                                     Petition for Action on Supervised Release

COMES NOW Keith W. Lawrence, Senior U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Jerry Lee Griffith, who, upon an earlier plea of guilty to Conspiracy to
Distribute and Possess With Intent to Distribute Five Kilograms or More of Cocaine, a Quantity of Ecstasy, and a
Quantity of Marijuana, in violation of21 U.S .C. § 846, was sentenced by the Honorable James C. Fox, Senior U.S.
District Judge, on June 12, 2007, to the custody of the Bureau of Prisons for a term of 188 months. It was further
ordered that upon release from imprisonment the defendant be placed on supervised release for a period of 60 months.

Jerry Lee Griffith was released from custody on August 2, 2018, at which time the term of supervised release
commenced. On September 2, 2020, as a result of the defendant testing positive for cocaine on September I, 2020, a
Violation Report was forwarded to the court.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS: On
January 17, 2021, the defendant submitted a urine specimen that tested positive for cocaine. When confronted with
the results, the defendant signed an admission of drug use. As a sanction for this conduct and to deter future drug use,
we would respectfully recommend that his supervision be modified to include 60 days of curfew with RF monitoring.
The defendant is currently attending substance abuse treatment and we will continue to monitor his drug use through
the Surprise Urinalysis Program. The defendant signed a Waiver of Hearing agreeing to the proposed modification
of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1.   The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed 60
         consecutive days. The defendant is restricted to his residence during the curfew hours . The defendant shall
         submit to the following Location Monitoring: Radio Frequency monitoring and abide by all program
         requirements , instructions and procedures provided by the supervising officer.

Except as herein modified, the judgment shall remain in full force and effect.

                                                           I declare under penalty of perjury that the foregoing is
                                                           true and correct.


                                                           Isl Keith W. Lawrence
                                                            Keith W. Lawrence
                                                            Senior U.S. Probation Officer
                                                            150 Rowan Street Suite 110
                                                            Fayetteville, NC 2830 I
                                                            Phone: 910-354-2538
                                                            Executed On: January 19, 2021

                                             ORDER OF THE COURT

Considered and ordered this       .J t   day of   Y~ ,                      2021 , and o,dmd filed and made a part




             Case 5:04-cr-00347-BO Document 405 Filed 01/21/21 Page 1 of 1
